Citation Nr: 0925721	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  02-10 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran, his spouse and his therapist, B. A.B.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to March 
1971.

These matters came to the Board of Veterans' Appeals (Board) 
initially on appeal of an April 2002 rating decision in which 
the RO granted service connection for PTSD and assigned an 
initial 50 percent rating, effective February 23, 1999, and 
denied entitlement to a TDIU.  The Veteran perfected an 
appeal to the initial rating assigned and the denial of a 
TDIU. 

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
As a higher rating is available, and the Veteran has 
indicated that he wants a 100 percent schedular rating, the 
maximum available benefit for a disability, or a TDIU, the 
claim for a higher initial rating remains viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2003, the Veteran, his wife and his Vet Center 
therapist testified at an RO hearing; the Veteran also 
testified at a Central Office (CO) hearing before the 
undersigned Veterans Law Judge in Washington, DC, in January 
2005.  Copies of the hearing transcripts are associated with 
the record.

In April 2005, the Board remanded the case to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for 
further notice and development.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  Since the award of service connection, the Veteran's PTSD 
has been primarily manifested by social isolation and 
avoidance; intrusive memories, flashbacks and nightmares; 
hypervigilance; hyperstartle response; irritability; anxiety; 
depression; panic attacks; insomnia, concentration problems; 
difficulty in maintaining work and social relationships due 
to anger and irritability; and difficulty in adapting to 
stressful circumstances, resulting in occupational and social 
impairment with deficiencies in most areas such as work and 
family relationships; it has not been manifested by gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; inability to 
maintain minimal personal hygiene; or disorientation to time 
or place.

2.  The evidence shows that the Veteran is unable to secure 
or follow a substantially gainful occupation, as a result of 
his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for an initial 70 percent rating for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2008).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a TDIU due to a service-connected disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.19 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), and implemented at §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008), amended VA's duties to notify and 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  VA's notice requirements 
apply to all five elements of a service-connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (Apr. 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
 
Initially, in light of the Board's favorable disposition of 
the Veteran's TDIU claim, the Board finds that all 
notification and development action needed to fairly 
adjudicate this aspect of the appeal has been accomplished.
 
Prior to the enactment of the VCAA, in a September 1999 pre-
rating letter, the RO provided the Veteran with notice about 
the evidence and information necessary to substantiate a 
claim for service connection for PTSD which met VA's duties 
to notify and assist claimants consistent with the law then 
in effect, including informing the Veteran of what kinds of 
information and evidence VA would try to obtain and what 
kinds of information and evidence the Veteran needed to 
provide to VA to substantiate his claim.  

Here, the Veteran also is challenging the initial rating 
assigned following the grant of service connection for PTSD.  
In Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and an effective date has been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient at the 
time it was issued, VA's duty to notify in this case has been 
satisfied.

Moreover, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  In a July 2002 
statement of the case (SOC) and letters dated in May 2005 and 
October 2006, the Veteran was provided with information 
concerning the relevant diagnostic code and its application, 
and the Veteran made statements, to include through his wife, 
therapist and representative and during hearing testimony, 
indicating actual knowledge of what would be required for a 
higher initial rating.  

In the October 2006, prior to recertification of the appeal 
to the Board, the Veteran was provided the specific notice 
required by Dingess/Hartman (as the degree of disability of 
the disability and establishment of an effective date is part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove this part of the 
claim).  This letter also notified the claimant of the 
evidence needed to establish an effective date of the 
disability/rating (if a higher rating/TDIU is granted).  
Subsequently, the issues on appeal were readjudicated in 
supplemental SOCs (SSOCs) issued in March 2008 and April 
2009.  Hence, the Veteran is not shown to be prejudiced by 
the timing of the latter notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notifce followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).  Moreover, the Veteran is not prejudiced here in 
light of the fact that the Board is granting an initial 70 
percent rating back to the date that the Veteran's service-
connection claim was received.  

VA also has met its duty to assist the Veteran.  VA made 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim for a higher initial rating.  
Specifically, the RO secured and associated with the claims 
file available evidence pertinent to the claim, including 
service personnel and treatment records, reports of VA 
examinations, Social Security Administration (SSA) records, 
statements from the Veteran's Vet Center therapist, hearing 
transcripts, and VA treatment records.  With regard to SSA 
records, the Board notes that, in a May 2007 response, the 
SSA stated that additional SSA records were unavailable, 
including those related to his most recent SSA hearing.  The 
statements submitted by the Veteran and his representative, 
on his behalf, have also been associated with the record.  
The Board notes that, in April 2005, this case was remanded 
to the RO, in part, to arrange for the Veteran to undergo a 
comprehensive VA examination to ascertain the nature and 
extent or severity of his PTSD.  He was reexamined in 
September 2007; however, another examination was scheduled in 
December 2008, but the Veteran did not fully cooperate with 
the examiner.  Hence, the Board has no alternative but to 
adjudicate the Veteran's claims on the basis of the current 
record.  See 38 C.F.R. § 3.655(b).  The duty to assist is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In light of the above, there is no indication 
that there is additional existing evidence to obtain or 
development required to create any additional evidence to be 
considered in connection with the claims on appeal.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

II.  Background

A November 1998 VA primary care record reflects that the 
Veteran reported that he was seeing a counselor twice a week, 
that he was not currently working, and that he had a lot of 
anger and was projecting it.  He was seen by a VA 
psychiatrist as a new patient for evaluation on February 10, 
1999.  This psychiatrist noted that the Veteran had 
established some distance between himself and what he does, 
which some call a dissociative process.  A November 1999 VA 
psychiatry note reflects that the Veteran had been receiving 
weekly psychotherapy for years and had been taking St. John's 
wort, up to six per day, for the past two years.  He thought 
that it had helped somewhat.  His major concern was being 
quick tempered, particularly with family members.  The 
Veteran denied homicidal or suicidal ideation, but 
acknowledged thinking of hitting people who anger him.  On 
examination, he was alert, attentive and well connected.  His 
hygiene was good; he was dressed informally.  His speech was 
coherent, goal directed, and of normal rate and volume.  No 
thought disorder, delusions or hallucinations was noted.  The 
Veteran was mildly vigilant.  His affect was serious and 
intense.  He described his mood as "fine, I guess."  A 
trial of Prozac was advised.  When seen about five weeks 
later, the Veteran had tapered off St. John's wort and was up 
to 20 mg of Prozac a day.  He reported feeling good and being 
more patient, particularly with his stepsons.  Anger still 
came quickly but he reported that he did not focus on 
negative things as much and was enjoying positive things.  He 
was alert and attentive and well connected.  He had good eye 
contact.  Speech was goal directed and of normal rate and 
volume.  No thought disorder was noted.  His mood was 
"good".  He had a mildly constricted affective range.  

A March 2000 VA psychiatry note reflects that the Veteran 
liked his work with a moving company but it was not the kind 
of job he had planned to do when he was young.  Flouxetine 
had helped him to be able to function better.  His mood was 
more stable with less bouts of anger and no safety issues.  
The Veteran was pleasant and cooperative and tried to avoid 
discussing PTSD issues.  He seemed to have them on the back 
burner.  He was assigned a Global Assessment of Functioning 
(GAF) score of 70.  When seen in August 2000, his new 
psychiatrist noted that the Veteran had not worked since 
March 2000.  He had a history of many, many jobs since 
Vietnam.  Although he has a B.S. in caring for plants, etc., 
he was unable to keep jobs, losing an offer of a job that 
morning.  He was fired once but usually quit jobs before 
being fired.  The Veteran was unable to understand why he was 
the way he was.  He projected his failure to all the 
therapist he had had.  The Veteran admitted that he was 
depressed-appetite down, headaches, poor sleep, etc.  He was 
very casually attired and was irritable.  He appeared to 
enjoy taunting the psychiatrist with the same questions over 
and over again, inviting arguments.  The Veteran had 
indicated that the medication was working fine but now he 
claimed it did not do him any good, noting side effects of 
headaches, insomnia and sexual dysfunction.  His progress had 
regressed as he had become depressed despite medications.  He 
was given a GAF score of 60.

From late September through mid-October of 2000, the Veteran 
participated in a PTSD Day Hospital Program (PDHP).  At 
admission, his presenting problems included coping with 
stress, anger dyscontrol, family relationship discord, and 
coping with his PTSD symptoms.  Screening staff noted that he 
was easily angered by questions.  His participation 
vacillated between a desire for change and wanting to learn 
new skills to "not wanting to be a pretzel" (changing) for 
others.  He was angry on several occasions but exercised good 
control and was able to process his affect within the group 
setting.  Follow-up treatment that integrates or focuses on 
relationships was recommended.  When seen for a medication 
review in December 2000, the Veteran reported having been 
anxious and depressed.  He had stopped Mirtazapine due to 
weight gain and sleep problems.  The Veteran was working 30 
hours a week as a carpenter.  He was easily angered.  
Progress was noted as poor, even so he was assigned a GAF 
score of 70.  He was prescribed Trazodone and Lorazepam, as 
the previous medications had been failures.  During a January 
2001 follow-up, the Veteran claimed that the medications had 
helped him one way or another, he still slept poorly but not 
as bad as before.  He liked his time when alone at night and 
on guard for his family.  The Veteran was conversant, soft 
spoken and conservative in expressing self.  He was noted to 
be less anxious and depressed and progress was noted as 
moving on.  A GAF score of 70 was given.  

In a March 2001 statement, the Veteran's Vet Center 
therapist, B. A. B., M.A., NCC, indicated that he initially 
came to the Vet Center in November 1997 in conjunction with 
legal difficulties relative to domestic violence charges 
secondary to alcohol abuse.  Then, the Veteran described much 
difficulty with low mood and increased agitation during the 
anniversary months of November and February, when a male 
friend with whom he resided successfully committed suicide 
and the Veteran was hit by a car and was in a week long coma 
and the month he left for Vietnam, respectively.  His overall 
feeling during his time in Vietnam was summarized as 
"scared".  With regard to his homecoming, he noted that "I 
never came home . . . . I didn't come home on that plane".  
After his return, he began working in apple orchards about 
1973, and has had well over 50 jobs since returning from 
Vietnam in 1971.  Since beginning treatment at the Vet 
Center, he had completed an outpatient alcohol program at the 
VA, maintaining sobriety since June 1998.  He was referred to 
VA for medication evaluation in 1999 and had been prescribed 
anti-depressants with varying degrees of success since that 
time.  In September 2000, he completed a three-week PTSD 
program at VA.  Since his discharge from the program, work 
had been very sporadic at best and that when the Veteran was 
employed, he generally was underemployed.  Interpersonally, 
he tended to keep acquaintances and family at a comfortable 
distance and limited contact with significant persons in his 
life.  Prior to, and following, his marriage in June 1999, 
the Veteran and his wife were seen in couple's treatment to 
address issues related to his PTSD.  She concluded that "it 
is abundantly clear that his experience in Vietnam had a very 
profound affect on his life for many years and does to 
date." 

At a May 2001 VA medication review, the Veteran reported that 
he had been bursting with anger, the latest had been a clash 
with his wife about finances.  For years he had not really 
earned enough and recently had been turned down once more for 
a job in the field he has training in-marine biology.  His 
sleep was fair to poor, medication had not helped enough.  He 
was anxious and expressed his frustrations about getting 
work.  He was seeing B. A. B. at the Vet Center.  His affect 
was one of anger.  Medications were partially efficacious.  
He had active symptoms of PTSD and his progress was noted to 
be poor and his medication dosages were increased.  His GAF 
score was 65.  At a June 2001 VA primary care visit, the 
Veteran was noted to be alert and his mood was somewhat 
aggressive and negative.  During a July 2001 VA medication 
review, he reported that he was working at a gas station and 
did extra jobs to support his family.  He slept poorly at 
times, having nightmares about Vietnam.  His affect was 
euthymic, pleasant and cooperative.  He had stopped Trazodone 
because he had flashing lights on it and balance problems 
when changing positions.  No gross thought disorder was 
noted, but mild progress was noted.  Prescribed Citalopram in 
lieu of Trazodone.  He was assigned a GAF score of 65.

In a January 2002 statement, the Veteran's Vet Center 
therapist indicated that he continued to be seen individually 
and that couple's treatment had been resumed.  Since the last 
summary, he had had several jobs for very brief periods and 
he was presently unemployed.  His ability to maintain 
employment due to marked interpersonal problems, was severely 
impaired.  He continued to have difficulty with persons in 
authority and had a very "short fuse" both of which did not 
make for good interpersonal dynamics in the workplace.  She 
added that the Veteran's tolerance for stress was quite poor.

At a late January 2002 VA medication review, the Veteran was 
feeling depressed and anxious because he was not able to 
support his family.  He did not sleep well.  His affect was 
flat.  He reported being lethargic and easily tired.  His 
dosage of Citalopram was increased.  The assessment was that 
he was not doing well as a whole, not able to find work 
suitable to level of energy, got tired easily.  Progress was 
noted as poor and he was assigned a GAF score of 60.  During 
a November 2002 VA medication review, the Veteran reported 
bouts of anxiety attacks with panic episodes.  He worked in 
the summer picking grapes and 15 hours per week at the town 
dump during the winter.  He continued to see his Vet Center 
therapist.  His affect was euthymic, pleasant and conversant.  
His spoke with normal rhythm and indicated that his family 
life was seemingly healthy and that they were now in a better 
living condition.  The Veteran preferred to be alone but had 
occasional contact with other Vietnam veterans.  Progress was 
noted as moving on.  He was assigned a GAF score of 65.  The 
psychiatrist indicated that his medications were acceptable 
and adequate so far.  When seen in March 2003, the Veteran 
reported that the medications had helped him to function 
better, that he was looking forward to being one of the 
chaperones on a school trip, and that his relationship with 
his wife was good.  His affect was euthymic.  The assessment 
was that he was doing better as a whole and moving on.  A GAF 
score of 70 was assigned.

During a January 2003 SSA psychological assessment, the 
Veteran reported that he experienced panic attacks, feelings 
of dislike for authority, and a strong tendency toward 
negative thinking.  With medications, he was less impulsive, 
less emotional, and could laugh at himself.  He did not like 
being around people but with the medication he could sit in 
an auditorium at a PTA meeting and not worry about what other 
people were thinking about him.  He described flashbacks of 
Vietnam and stated that certain dates bring back disturbing 
memories of his time in the military.  He did not trust 
people or authority figures.  The Veteran reported that he 
got along with his family of origin by staying away from 
them.  He has a bachelor's degree in natural resources.  He 
had worked mostly doing manual labor over the years such as 
pumping gas, commercial fishing, and working as a carpenter's 
helper.  His longest employment was as an apple orchard 
manager.  

On examination, the Veteran was oriented to time, person and 
place.  His speech was clear, logical and goal directed with 
normal pace and volume.  His mood was euthymic; his affect 
appropriate.  Thinking was organized without suicidal or 
homicidal ideation, preoccupations, delusions, ideas of 
references, hallucinations or other perceptual distortions.  
Judgment and insight were good.  He was of average 
intelligence with an average fund of knowledge.  The Veteran 
felt his mood had lifted over the past six months, though on 
occasion he still got moody and raged over nothing.  He 
stated that anxiety was not a big thing.  Acknowledged that 
he was suicidal at one time but not then.  He described his 
memory and concentration as "okay."  He was working fifteen 
hours a week for the town doing snow shoveling and other odd 
jobs.  The Veteran did not complain of difficulties with 
understanding and remembering.  He was suspicious of others 
and was subject to occasional bouts of rage and glimpses of 
these tendencies were seen during the interview and might, at 
times, put others on guard.  However, he seemed able to 
suppress these tendencies sufficiently so that he could 
interact with others.  He was able to sustain attention and 
complete tasks.  Reports reflected that he had difficulty 
managing stress and problems relating to authority figures, 
which the Veteran maintained was in the past.  The prognosis 
was good and he was experiencing good relief of symptoms from 
treatment with counseling and medication.  

During a March 2003 VA PTSD examination, the Veteran reported 
that he was on medication which seemed to be working for his 
depression, anxiety and rage.  He admitted that his emotions 
were either anger or loving, ranging back and forth between 
them.  An earlier VA evaluation done in the late 1990's 
reflected that the Veteran suffered from irritability, quick 
temper, moodiness, low frustration tolerance, anger and rage 
followed by remorse, as well as anxiety.  He did not work 
last summer, except for odd jobs like pruning grapes and 
pumping gas.  The Veteran reported that he would be starting 
work soon pruning grapes at a local vineyard until September.  
He indicated that he had been with his wife for six years, 
although not married all that time.  The Veteran reported 
that his relationship with his wife was much better now than 
it used to be.  He was physically abusive to her and actually 
spent three days in jail for being abusive.  The Veteran 
indicated that his relationship with his stepsons was good 
and that he was learning to be a "good father."  

On examination, the Veteran was dressed very casually.  His 
behavior was appropriate and relaxed.  His speech was slow 
and hesitant.  His mood, for the most part, was within normal 
limits; his affect was appropriate.  He did show some 
irritability at the end of the interview, wondering why there 
was not more to it.  The Veteran denied hallucinations or 
illusions.  His thought process was goal directed.  There 
were times, however, when he would go off on his own tangent 
and it would be difficult to bring him back to the topic at 
hand but he was able to be redirected.  There were no 
preoccupations, obsessions, delusions or suicidal or 
homicidal ideation.  The Veteran was oriented to person, 
place, time and situation.  He was most likely functioning in 
the average range of intelligence.  Long-term and short-term 
memory were intact.  His level of abstraction and insight was 
within normal limits.  Judgment was good enough for him to 
handle his own funds.  He got about six hours of broken sleep 
each night, adding that he woke up at night because of his 
worries and dreams.  He did do marijuana whenever he could 
afford it.  The Veteran reported that he thought about 
Vietnam every day and that he had recurrent and intrusive, 
distressing recollections and dreams and nightmares of events 
in Vietnam.  He had feelings of detachment or estrangement 
from others, a restricted range of affect and a sense of a 
foreshortened future.  The Veteran had difficulty with sleep.  
He had irritability and outbursts of anger.  He had had these 
symptoms for many years, and these disturbances had caused 
him significant distress and impairment in social and 
occupational functioning.  The diagnoses included moderate 
chronic PTSD.  He was assigned a GAF score of 55.

During a June 2003 RO hearing, the Veteran's representative 
contended that the GAF scores and the 50 percent rating 
assigned to the Veteran did not accurately reflect the 
severity of his PTSD as the symptoms discussed by the VA 
examiner warrant at least a 70 percent rating.  In addition, 
copies of police reports on assault were submitted to rebut 
the statements that there were no incidents of assault.  The 
Veteran testified that he isolates himself from other people, 
that he does not socialize, that he mainly stays at home and 
lets his wife and stepsons do the visiting.    The Veteran 
testified that he was working part time, three days per week 
at the town's solid waste recycling facility, combined with 
working at a vineyard.  His wife testified that the Veteran 
has outbursts of anger daily.  For example, spilling a glass 
of water was likely to result in a twenty minute tirade of a 
lot of vulgar language.  If the kids make a mess or 
something, he is just instant anger/yelling.  The Veteran 
misses a pill at least three times a week and, when he misses 
that pill, within thirty minutes his whole demeanor is 
everything is negative, is anger.  She stated that he cannot 
be around Asian looking people and that, when there are heavy 
rains, he will go out and stand in his camouflage cape in the 
trees in the rain.  When company gets too much for him, the 
Veteran goes into his bedroom and shuts the door for the rest 
of the night.  

The Veteran's Vet Center therapist testified that he has very 
poor impulse control, adding that he was on heavy duty 
medication to treat anxiety and depression; that he has sleep 
disorder; and that he struggles with a lot of anxiety and 
recurrent depression, especially during anniversary periods.  
Although the Veteran has a bachelor's degree, he has worked 
in situations where he is very underemployed and where he is 
by himself.  The recurrent theme is that he has quit a job 
because he has had problems with the person in charge of the 
business or his supervisor.  His employment history reflects 
that the Veteran has had very short periods of being 
employed, sometimes for days, weeks, or two or three months.  
His interpersonal relationships are pretty minimal.  He has 
nothing to do really with his own family even when they make 
efforts to reach out to him.  Typically, if friends want the 
Veteran to go and visit them at their home, he is more 
comfortable if they will come to his home on a one on one 
basis and his familiar surroundings.  He has a lot of 
difficulty adapting to stressful situations which is seen in 
the work situation.  He has a very short fuse, as his wife 
said he is irritable and his anger quickly turns into rage 
and he has to go through the entire cycle to dispel it.  
Then, he is very remorseful.  Unless the Veteran is very 
comfortable with people and has good rapport with them, he 
does not give much unsolicited information-he pretty much 
minimizes what goes on with himself.  His therapist added 
that a GAF score of 55 in pretty inflated having worked with 
the Veteran as long as she has.  

Police reports showed various domestic violence incidents 
mainly prior to July 1998.  However, there was another 
instance in December 2002 when the Veteran threw his wife 
into a bookcase and she ended up with a temporary cast on her 
left hand.

A copy of a VA research study evaluation done in April 2002 
was received in June 2003.  After Vietnam, the Veteran lost 
interest in many activities that he had done before service.  
He has suffered from insomnia which improved with medication.  
He stated that he seemed to be angry most of the time, even 
little things set him off.  His complained that his ability 
to concentrate was very poor-had not read a book in years 
and could not even watch a movie.  The Veteran felt 
constantly on guard; when he is out, he tracks people who are 
beside or behind him.  In public places, like restaurants, he 
needs to sit with the wall behind him otherwise he will walk 
out.  He walks the perimeter of his house every night.  He 
has exaggerated startle reflex that got better with 
medication.  These symptoms have lasted more than 35 years 
and impair his relationships with other people, as well as 
his social, occupational, and family functioning.  He was 
given a diagnosis of chronic PTSD, moderate to severe related 
to his military service, and assigned a GAF score of 51.

In a July 2003 response for updated treatment information, 
his Vet Center therapist indicated that the Veteran continued 
to be an active client, seen about every three weeks and 
typically with his wife as issues tend to involve his family 
as affected by his PTSD.  For many years, he has been 
underemployed, typically for brief periods, and frequently 
encounters interpersonal problems at work, especially with 
bosses/persons in authority.  She added that the Veteran is 
an individual who holds a bachelor's degree and struggles to 
hold a job pumping gas or tending grapevines.  It was at her 
urging and his wife's, not the Veteran, that he pursued 
service connection for PTSD, as he continues to be severely 
affected by his symptoms on a daily basis.

At a July 2003 VA medication review, the Veteran reported 
that he had been working part time at two places-a recycling 
plant and a vineyard.  He slept fairly well.  His affect was 
euthymic, pleasant and conversant.  He was calm and 
collected.  The assessment was PTSD issues come and go; 
however, he was able to keep two part-time jobs which he 
seemed to enjoy.  Progress was noted as moving on.  He was 
assigned a GAF score of 70.

During an October 2003 VA PTSD examination, the Veteran 
reported that his current psychological and emotional 
problems included: "I don't like people.  I'm irritable.  I 
don't sleep.  I live on pills.  The pills run me now.  That's 
how I'm functioning for the past couple of years."  He 
continued to be seen two to three times a year for medication 
review by VA and went for counseling once a month at the Vet 
Center.  He used marijuana occasionally.  The Veteran stated 
that his relationship with his wife of four years was 
"good", but admitted that, at times, he is verbally abusive 
to his stepsons.  He was currently working part time for the 
town's recycling plant.  He had limited friends and family.  
The Veteran stated that "I don't want friends.  I've got my 
friends."  He denied any assaultive behaviors during the 
past year.  

On examination, his behavior was verbally combative and very 
critical of the examiner's last examination.  He was very 
angry that he was not receiving higher compensation.  He was 
oriented to person, place, time and situation.  His speech 
was normal; his mood was irritable.  His affect was labile.  
There were no indications of depersonalization, obsessions, 
hallucinations or illusions.  The Veteran denied delusions.  
His thought process was logical and goal directed.  No 
suicidal or homicidal ideation was noted.  Long-term and 
short-term memory were commensurate with age.  His level of 
abstraction and insight was low-average.  The Veteran 
reported getting about six or seven hours of sleep nightly.  
He stated that he had no appetite, eating one meal a day.  
His energy level and sex drive were described as "good."  
The Veteran continued to think about the negative things that 
happened to him in Vietnam every day.  November is a 
particularly tough time for him because of the trauma he 
suffered while in Vietnam during that month.  He was assigned 
a GAF score of 65, which is in the "some mild symptoms" 
range because his medication appears to be working quite 
well.  He generally functions pretty well.  

A March 2004 VA primary care visit note reflects continuing 
trouble with anxiety, anger, and aggression, noting that the 
Veteran had an incident with his VA psychiatrist at their 
last meeting and he was escorted off the premises by 
security.  In July 2004, the Veteran reported that he 
recently had been evicted from his home.  He was agitated, 
felt ready to explode and refused to see the counselor.

In an April 2004 SSA decision, the administrative law judge 
(ALJ) noted that the Veteran's counselor at the Vet Center 
indicated that the claimant experienced symptoms including 
poor memory, sleep and mood disturbances, emotional lability, 
recurrent panic attacks, feelings of worthlessness, 
difficulty thinking or concentrating, social withdrawal or 
isolation, intrusive recollections of a traumatic experience, 
generalized persistent anxiety, and hostility and 
irritability.  His counselor found that the Veteran had poor 
to no ability to work in coordination or proximity to others 
without being unduly distracted and had poor to no ability to 
interact appropriately with the general public, to get along 
with coworkers or peers without unduly distracting them or 
exhibiting behavioral extremes, and to accept instructions 
and respond appropriately to criticism from supervisors.  He 
was also noted to have poor to no ability to deal with normal 
work stress, or to maintain socially appropriate behavior.  
His counselor stated that the claimant had low frustration 
tolerance and poor interpersonal relationships.  Despite 
treatment that included medication management and counseling, 
his symptoms persisted.  An SSA examiner testified that the 
evidence supported a finding that the Veteran experienced 
persistent disturbances of mood or affect and intense and 
unstable interpersonal relationships and impulsive and 
damaging behavior and established that the Veteran 
experienced marked difficulties in maintaining social 
functioning.  His testimony was consistent with a findings 
that the Veteran experienced repeated episodes of 
decompensation, each of extended duration.  Accordingly, the 
claimant was determined to not have engaged in substantial 
gainful activity since September 30, 2001. 

During a January 2005 CO hearing, the Veteran indicated that 
he was unable to get a copy of the SSA hearing transcript, 
which led to the award of SSA disability benefits based on a 
finding that he was not substantially gainfully employed due 
to a personality disorder.  He submitted a statement from his 
current employer noting that the Veteran had been granted 
special considerations on the job due to his PTSD and back 
problems-allowed to leave work after checking with a 
supervisor when his PTSD symptoms affect his work, allowed to 
call in and take the day off, and could go to work when the 
transfer station was closed to the public to complete his 
work.  The Veteran's representative maintained that, if the 
rating for the Veteran's PTSD remained 50 percent, then 
consideration should be given to granting a TDIU on an 
extraschedular basis.  However, based on the symptoms 
enumerated in the SSA decision, his representative felt that 
his rating more closely met the criteria for a 70 percent 
rating for PTSD, arguing that it was impossible to separate 
the symptoms for the personality disorder from those for PTSD 
and that the SSA examiner who diagnosed with Veteran with a 
personality disorder was the only one to do so.  The Veteran 
testified that he has physically and verbally abused his wife 
and stepsons, less so since he has been on medication.  He 
only sees his family of origin occasionally when he goes down 
to mow the lawn or something.  He denied having close 
friends.  He tunes out his coworkers so they cannot upset him 
or make him angry.  The Veteran does not socialize or eat in 
public places.  Because of his medications, he cannot drive 
so that he can no longer be a farm manager.  He indicated 
that he had lost it with the public on his job five times in 
the last year.  

In a May 2005 statement, his former Vet Center therapist 
indicated that the Veteran's PTSD symptoms greatly affected 
his interpersonal functioning, to include his ability to 
maintain employment.  She reiterated her former statements 
that historically, he has been underemployed for many years, 
typically holding jobs for brief periods and his altercations 
with person in positions of authority resulted in the loss of 
these jobs.  The Veteran who holds a bachelor's degree and 
often times struggled to maintain jobs where he pumped gas or 
worked in vineyards or orchards.  Anger continued to be a 
salient problem, which coupled with a very "short-fuse" did 
not make for good interpersonal relations at the workplace.  
His stress tolerance was very poor.  She believed that he 
warranted a higher rating for his PTSD and that he was not 
capable of gainful employment.

During a May 2007 VA medication review, the Veteran indicated 
that things were good and bad.  His affect and mood were 
appropriate and cooperative.  He was clean and casually 
dressed.  Speech was normal rate and rhythm with no evidence 
of thought disorder.  He denied suicidal and homicidal 
ideation and showed little clear indication of acute risk of 
harm to self or others at that time.  He had been out of 
work, having cut three tendons in his left hand at work, and 
would be out of work at least another month.  He was having 
bad thoughts as this was the time of year when he was coming 
out of Cambodia.  He was assigned a GAF score of 58.  

During a September 2007 VA PTSD examination, the Veteran 
complained of anxiety, anger and depression.  He was taking 
Lorazepam and Prozac and, if he does not take them, he cannot 
function.  They help keep him calm.  He was no longer seeing 
B. A. B. for counseling.  The Veteran was still working part-
time for the town recycling facility as well as doing odd 
jobs.  He had been married eight years and the Veteran 
reported that his relationship with his wife was "really 
good" and with his stepsons was "very good."  He really 
had no friends and saw extended family infrequently.  He no 
longer used marijuana.  

On examination, his behavior was agitated, tense and rigid.  
He was angry about the last examination.  His mood was 
irritable, anxious and depressed.  His affect was appropriate 
to his mood.  The Veteran was oriented to person, place, and 
time.  There was no indication of depersonalization or 
derealization.  He denied hallucinations or illusions.  His 
speech was spontaneous.  His thought process tended to be 
circumstantial, but he was easily redirected to the topic at 
hand.  There were no preoccupations, obsessions, delusions or 
homicidal ideation.  The Veteran reported having suicidal 
ideation of a passive nature.  There were mild problems with 
attention and concentration, resulting in mild short-term 
memory problems.  Long-term memory appeared to be intact.  
Ability for abstract and insightful thinking was within 
normal limits.  Common sense reasoning and judgment, as well 
as moral and ethical thinking, was also within normal limits.  
He got about seven hours sleep nightly, waking up about three 
times a night due to things going on in his head or hearing 
noises.  The Veteran did not have an appetite.  His energy 
level was "up or down," dying around 2 p.m. because of the 
medications he was on.  He was still interested in sex but 
had difficulties performing.  His temper was under control 
with what he had learned in the past from counseling, also 
from his medication.  The Veteran reported that he thinks 
about traumatic events he experienced in Vietnam on a daily 
basis and that, when he does, he feels anguished, scared, and 
then angry.  His traumatic experiences have affected his life 
in that he has not been able to find full-time employment.  
His is hypervigilant and has an exaggerated startle response.  
He does not bother seeing his extended family any more.  The 
Veteran is only close to his wife and stepsons.  He does not 
trust anybody and prefers to stay alone.  He does not 
socialize with anyone.  The examiner added that the Veteran 
met the criteria for alcohol and cannabis dependence in full 
remission secondary to PTSD, as well as adverse effects of 
medication.  The examiner assigned a GAF score of 50, adding 
that this score was in the serious symptoms range because he 
has suicidal ideation and was having difficulty at work and 
with finding full-time employment.  His medications affect 
him in a way that he has no energy.  

In summary, the examiner stated that the Veteran's 
psychiatric symptoms were of a serious nature with no periods 
of remission.  He was currently in psychopharmaco-logical 
treatment but not in therapy.  His psychiatric symptoms 
rendered him unable to find full-time employment and 
seriously affect his social functioning in that he was 
isolating himself.  There was no impairment in thought 
process or communication.  He was able to maintain his 
personal hygiene and his daily responsibilities.  

During a December 2007 VA medication review, the Veteran's 
affect and mood were blunted.  He was clean and casually 
dressed.  Speech was normal rate and rhythm with no evidence 
of thought disorder.  He denied suicidal and homicidal 
ideation and showed little clear indication of acute risk of 
harm to self or others at that time.  The assessment was that 
the Veteran doing well on current medications; had an 
incident at work where he cut some tendons but doing well 
now; and he realized that he was putting too much pressure on 
himself at work and is cutting back some.  Medications help 
with mood and functioning, improve coping and help his 
interactions with others.  He finds that he is more able to 
make judgments about his interactions and walk away if 
necessary.  A GAF score of 58 was assigned.

In an April 2008 summary of results of clinical evaluations 
as part of a VA PTSD study conducted in December 2007 and his 
participation in an earlier project in 2003, test results 
revealed on both occasions that the Veteran met the 
diagnostic criteria for current, chronic and severe PTSD, 
related to his service in Vietnam.  The Veteran has 
distressing memories at least once or twice a week.  On a 
daily basis, reminders of Vietnam (smell of diesel fuel, 
being out in the woods, etc.) trigger emotional upset and 
strong physical reactions, like muscle tension and breathing 
change.  He has daily conscious efforts to avoid thoughts and 
conversations and to suppress emotions connected to Vietnam 
experiences, loss of interest in activities he used to enjoy 
before going to Vietnam, feeling distant and cut off from 
other people, trouble experiencing feelings like love or 
happiness, and feeling that he has no future and nothing is 
important.  Even with medications, the Veteran has difficulty 
falling or staying asleep a couple times a week.  He admitted 
to being angry six days out of a week, every little thing 
might set him off.  The Veteran had become verbally 
aggressive with customers at his workplace.  He reported 
being constantly on guard and prefers to not go anywhere 
because he does not trust people or himself around people.  
Finally, he reported difficulty concentrating.  The Veteran 
admitted to having intrusive thoughts or memories all day 
long and that he was depressed a lot.  He does not sleep for 
hours at a time.  The Veteran had trouble remembering and 
concentrating.  He indicated that he had been working nine 
hours a week at the recycling plant. 

During a June 2008 VA medication review, the Veteran's affect 
and mood were irritable and angry, but he was able to be 
calmer and joking towards end of visit.  He was clean and 
casually dressed.  His speech was pressured and loud at times 
with no evidence of thought disorder.  He denied suicidal and 
homicidal ideation and showed little clear indication of 
acute risk of harm to self or others at that time.  The 
assessment reflected that the Veteran was "pissed off about 
these high reports on my GAF, if I act like I feel, I go back 
to jail, I've been out of jail for about 6 years now."  He 
is aware that his medications help him keep his temper and 
behavior in check, but does not feel that it is fair that all 
his issues and previous problems are discounted because of 
this.  He was assigned a GAF score of 51.  At a September 
2008 VA medication review, the Veteran stated that he was 
"still not doing well" and that he was "going nowhere but 
down."  His affect and mood were blunted.  He was clean and 
casually dressed.  Speech was normal rate and rhythm with no 
evidence of thought disorder.  He denied suicidal and 
homicidal ideation and showed little clear indication of 
acute risk of harm to self or others at that time.  The 
assessment was that he had increased anxiety and stress about 
having a flat tire on his way to his appointment, had to walk 
the last mile or so.  He reported feeling anxious, everything 
made him anxious.  He looked at everything in a negative way 
first.  The Veteran stated that he had an initial improvement 
in his level of anxiety with Fluoxetine, but this did not 
last.  Agreed to increase it.  He continues to use Lorazepam 
for breakthrough anxiety with some effect.  He is able to 
work part-time, has some difficulty with interactions with 
coworkers, and tends to isolated if possible.  A GAF score of 
53 was assigned.

During a December 2008 VA PTSD examination, the Veteran was 
clearly upset that he was being examined again.  He continued 
to say the he has passive suicidal ideation, but the Veteran 
did not want to go on with the examination because he had not 
seen his records.  As a result, the examiner could not answer 
the questions regarding his diagnosis, impairments and GAF 
score.  

III.  Higher Initial Rating

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is or primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Since the award of service connection, the Veteran's PTSD has 
been evaluated as 50 percent disabling under Diagnostic Code 
9411.  The Board notes that psychiatric disabilities other 
than eating disorders are actually rated pursuant to the 
criteria of a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Psychiatric examinations frequently include assignment of a 
GAF score.  According to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. 
§§ 4.125 and 4.126), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  There is 
no question that the GAF score and interpretations of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

The evidence as described above reveals GAF scores ranging 
between 50 and 70 during the time period in question.  The 
higher GAF scores appear to be due to the Veteran's tendency 
to minimize what goes on within himself, the more comfortable 
his is with an examiner the more he forthcoming he is.  GAF 
scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally the person functions well, and has some meaningful 
interpersonal relationships.  A score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peer or coworkers).  The Board notes 
that a GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  However, the GAF score assigned in a case, 
like an examiner's assessment of the severity of a condition, 
is not dispositive of the evaluation issue; rather, the GAF 
score must be considered in light of the actual symptoms of 
the veteran's disorder, which provide the primary basis for 
the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board has considered the evidence of record in light of 
the criteria noted above, and resolving doubt in favor of the 
Veteran, the Board finds that the Veteran's PTSD more nearly 
approximated the criteria for a 70 percent disability rating 
under Diagnostic Code 9411, since February 23, 1999.  At no 
time since the award of service connection did the Veteran's 
symptoms approximate those of a 100 percent schedular rating.

Notably, the medical evidence does not reflect that the 
Veteran had such symptoms as gross impairment in thought 
processes or communication; persistent delusions; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; inability to maintain minimal personal hygiene; and 
disorientation to time or place.  By contrast, the totality 
of the record reflects that, during the time period in 
question, the Veteran's PTSD had been primarily characterized 
by social isolation and avoidance; intrusive memories, 
flashbacks and nightmares; hyperstartle response; 
hypervigilance; irritability; anxiety; depression; panic 
attacks; insomnia, poor concentration; difficulty in 
maintaining work and social relationships due to anger and 
irritability; and difficulty in adapting to stressful 
circumstances.  Although obsessional rituals were noted-
conducting perimeter checks and sitting with his back to the 
wall in public places-they were not severe enough to 
interfere with routine activities.  Generally, the Veteran's 
behavior, appearance and hygiene were appropriate.  His 
orientation, speech and communication were within normal 
limits.  There was no evidence of delusions or 
hallucinations.  These symptoms were productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, or mood.  

Based upon these findings, and following a full review of the 
record, the Board determines that the preponderance of the 
evidence is against a finding that the Veteran's disability 
picture more nearly approximated the total occupational and 
social impairment required for a 100 percent rating since the 
award of service connection.  That is to say, the Veteran's 
PTSD has been no more than 70 percent disabling during the 
entire period in question.  Therefore, the requirements for a 
100 percent rating have not been met.  As the Board finds 
that the record presents no basis for assignment of more than 
a 70 percent rating for PTSD during this period, there is no 
basis for staged ratings of the disability, pursuant to 
Fenderson or Hart.   

Also considered by the Board is whether the Veteran's PTSD 
warrants referral for extraschedular consideration.  
38 C.F.R. § 3.321(b)(1).  The condition was not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The Veteran reported no previous psychiatric 
hospitalizations or emergency room visits for his PTSD.  In 
the absence of evidence of such factors and in light of the 
grant of a TDIU, the Board is not required to remand the 
claim to the RO for the procedural actions outlined in  
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

IV.  TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  For the purpose of determining one 60 
percent disability, disabilities resulting from a common 
etiology or a single accident are considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. § 4.19.

The Veteran is service-connected only for PTSD, which based 
on the decision herein is currently rated as 70 percent 
disabling.  This rating meets the schedular criteria for 
consideration of TDIU under 38 C.F.R. § 4.16(a), and the 
question thus becomes whether this disability, in and of 
itself, precludes the Veteran from securing or following a 
substantially gainful occupation.  

In this regard, the Board has considered the Veteran's 
educational and employment background.  Although the Veteran 
has a bachelor's degree in natural resources, he often times 
has struggled to maintain jobs where he pumped gas, painted 
houses, or worked in vineyards or orchards.  As his Vet 
Center therapist noted, historically, the Veteran has been 
underemployed for many years, typically holding jobs for 
brief periods and his altercations with person in positions 
of authority resulted in the loss of these jobs.  Anger 
continues to be a salient problem, which coupled with a very 
"short-fuse" does not make for good interpersonal relations 
in the workplace.  His stress tolerance was, and is, very 
poor.  Despite treatment that included medication management 
and counseling, his symptoms have persisted.  In a May 2005 
statement, his former Vet Center therapist opined that the 
Veteran was not capable of gainful employment.
 
Moreover, an April 2004 SSA decision reveals that an SSA 
examiner testified that the evidence supported a finding that 
the Veteran experienced persistent disturbances of mood or 
affect and intense and unstable interpersonal relationships 
and impulsive and damaging behavior and established that the 
Veteran experienced marked difficulties in maintaining social 
functioning.  His testimony was consistent with a findings 
that the Veteran experienced repeated episodes of 
decompensation, each of extended duration.  Accordingly, the 
claimant was determined to not have engaged in substantial 
gainful activity since September 30, 2001.  The Board 
acknowledges that this SSA examiner diagnosed the Veteran 
with a personality disorder, but other examiners have 
generally indicated that the Veteran's psychiatric problems 
are related to his PTSD.  In this regard, when it is not 
possible to separate the effects of a service-connected 
psychiatric disorder from a nonservice-connected psychiatric 
or personality disorder, 38 C.F.R. § 3.102 (requiring 
favorable resolution of reasonable doubt), dictates that all 
signs and symptoms be attributed to the service-connected 
psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (per curiam).

Even the September 2007 VA examiner stated that the Veteran's 
psychiatric symptoms were of a serious nature with no periods 
of remission, adding that his psychiatric symptoms rendered 
him unable to find full-time employment and seriously affect 
his social functioning in that he was isolating himself.  
Since July 1998, except for full-time employment during apple 
harvest, the Veteran has not held a full-time job.  Most jobs 
have been less than twenty hours a week and for short periods 
of time, anywhere from three days to at most seven months in 
duration.  (See, e.g., VA Form 21-8940 received June 27, 
2003).  The Board notes that the Veteran is still employed 
part time at the town's recycling facility, but to maintain 
this six to twelve-hour a week position, his supervisor has 
granted him special and extraordinary accommodations.   

Thus, after reviewing the record, resolving doubt in favor of 
the Veteran, the Board finds that a TDIU is warranted in this 
case.  Based on the testimony given at the RO and CO 
hearings, the April 2004 SSA decision, various statements 
made by his former Vet Center therapist, and the September 
2007 VA examination report, the Board finds that the Veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected PTSD.  The 
Board recognizes that the Veteran has other nonservice-
connected health conditions; however, it is his service-
connected disability that affects his ability to be gainfully 
employed.



(CONTINUED ON NEXT PAGE)

ORDER

An initial rating of 70 percent for PTSD, is granted, subject 
to the laws and regulations governing the award of monetary 
benefits. 

A TDIU is granted; subject to the provisions governing the 
award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


